PER CURIAM.
After a thorough review of the record, the exhibits, and the briefs filed in this case, we are unable to conclude that the trial judge erred in directing a verdict for the defendants. Therefore, the judgment of the trial court based on that verdict is affirmed. See Bailey v. Avera, 560 So.2d 1038 (Ala.1990); Watson v. McGee, 348 So.2d 461 (Ala.1977); Chicago, Mobile Development Co. v. G. C. Coggin Co., 259 Ala. 152, 66 So.2d 151 (1953); Watkins v. Roden Coal Co., 205 Ala. 367, 87 So. 565 (1921).
AFFIRMED.
HORNSBY, C.J., and ALMON, ADAMS, STEAGALL and INGRAM, JJ., concur.